PER CURIAM.
This is an appeal from a judgment for the defendant in a set of cases arising from a collision between a Chemical Tank Lines truck and a passenger car driven by Donald Stidham who with some of the other members of his party lost his life in the accident. The case was tried to a jury which returned a verdict for the defendant. The appellant makes objections to interrogatories submitted by the trial judge to the jury. He acknowledges, however, that his point was not timely made. The appellant also urges that the verdict is against the weight of the evidence. As is not unusual in right angle collision cases, sharp differences in testimony were presented. The case was fairly submitted to the jury and there is no basis for disturbing the conclusion reached by it.
The judgment of the district court will be affirmed.